Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action is a response to communications received on
06/16/21. Claims 1-24 are currently pending and will be addressed below.

Response to Arguments
Applicant’s arguments filed 06/16/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
Regarding the arguments on page 12 with a proposed modification of Ezanwa, it is unclear why that that modification is proposed and such a modification is not applied in any rejection of record.

Specification
The amendment filed 06/16/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The addition of pressure sensor subassembly 31 and related subject matter in paragraphs 42 and 45 of the specification and in Figs. 1B and 1E.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “pressure sensor subassembly” is not used in the original specification and it is unclear what comprises the subassembly. Support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.
The term “sealed chamber” is not used in the original specification and it is unclear how the chamber is sealed. Support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “pressure sensor subassembly” is not used in the original specification and it is unclear what comprises the subassembly. It is unclear if the pressure sensor subassembly comprises of just the pressure sensor or other components.  If it comprises of just the sensor it is unclear what is meant by subassembly. For purposes of examination “pressure sensor subassembly” is interpreted to mean the pressure sensor.
Regarding claim 1, the term “sealed chamber” is not used in the original specification and it is unclear what comprises the sealed chamber. It is unclear what forms a seal around the chamber. For purposes of examination “sealed chamber” is interested to mean there is a mechanism to fully seal the chamber. 

Allowable Subject Matter
Claim 24 is allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest a sensor assembly including a rigid body, a membrane and a pressure sensor that cooperate to define a chamber for fluid wherein the rigid body has an upper body portion and a lower body portion that is inwardly recessed from, and that has a decreased diameter relative to, the upper body portion, and wherein the upper body portion of the rigid body has a circumferential flange around the peripheral edge as provided in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774